19-3030
   Singh v. Garland
                                                                            BIA
                                                                    Thompson, IJ
                                                                    A205 928 500
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 2nd day of March, two thousand twenty-two.

   PRESENT:
            JOHN M. WALKER, JR.,
            REENA RAGGI,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   BALBIR SINGH,
            Petitioner,

                      v.                                  19-3030
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
                                      Hill, NY.

   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
                                      Attorney General; Carl McIntyre,
                                      Senior Litigation Counsel; Brooke
                                    M. Maurer, Trial Attorney, Office
                                    of Immigration Litigation, United
                                    States Department of Justice,
                                    Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Balbir Singh, a native and citizen of India,

seeks review of an August 23, 2019 decision of the BIA

affirming a November 14, 2017 decision of an Immigration Judge

(“IJ”) denying asylum, withholding of removal, protection

under     the    Convention          Against      Torture      (“CAT”),      and

humanitarian asylum.          In re Balbir Singh, No. A 205 928 500

(B.I.A. Aug. 23, 2019), aff’g No. A 205 928 500 (Immig. Ct.

N.Y.C. Nov. 14, 2017).              We assume the parties’ familiarity

with the underlying facts and procedural history.

       We have reviewed both the IJ’s and the BIA’s opinions

“for    the   sake    of    completeness.”        Wangchuck     v.   Dep’t   of

Homeland      Sec.,   448    F.3d    524,   528   (2d   Cir.    2006).       The

applicable standards of review are well established.                         See

8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

(2d Cir. 2014) (reviewing factual findings for substantial

                                        2
evidence and questions of law de novo).

     Where, as here, the agency concludes that an asylum

applicant      suffered      past        persecution,     the    applicant      is

entitled to a presumption of future persecution.                       8 C.F.R.

§§ 1208.13(b)(1) (asylum), 1208.16(b)(1)(i) (withholding of

removal).      The burden then shifts to the Government to show,

by a preponderance of the evidence, that there has been a

fundamental change in circumstances in the country of removal

or that the applicant could safely relocate within the country

of   removal      to    avoid    future        persecution.       8   C.F.R.    §§

1208.13(b)(1)          (asylum),    1208.16(b)(1)(i)           (withholding    of

removal); Kone v. Holder, 596 F.3d 141, 147 (2d Cir. 2010).

We   find    no   error     in     the    agency’s    conclusion      that     the

Government demonstrated that Singh could internally relocate.

     Singh     was      threatened       or    attacked   by    Congress   Party

members in 2012 and 2013 near his home in Bhadas, Punjab.

Singh testified that he feared persecution from the Congress

Party due to his Sikh religion and membership in the Mann

Party, but he also acknowledged that the Mann Party had

branches in states across India, that there were large Sikh

populations outside of Punjab, and that the Congress Party


                                           3
did not control the federal government or a large number of

state   governments.           Singh      argues   that     he    would     face

persecution    across      the     whole     of    India    due       to   tenant

registration systems that would track his movement and allow

police and Congress Party members to locate and harm him.

But the evidence         he relies upon—a 2013 report from the

Immigration and Refugee Board of Canada—states that tenant

registration “varies from state to state” and “largely it is

non-existent       in   most      cities     and   states.”            Certified

Administrative Record (“CAR”) at 760.                 Moreover, there is no

indication    that      Indian    authorities      use     the    registration

system to track or persecute Sikhs or Mann Party members.

See Singh v. Garland, 11 F.4th 106, 117 (2d Cir. 2021).                        By

contrast, a 2015 report issued by the United Kingdom concluded

that although Sikhs were attacked in the 1980s and may suffer

lingering     distrust      in     some      areas,     “there     is      little

discrimination” or “no discrimination” against Indian Sikhs

in the modern day.         CAR at 275; see also Singh v. Garland,

11 F.4th at 118 (“An Indian citizen such as Singh is unlikely

to face persecution for his Sikh beliefs and his membership

in   [the   Mann   Party,]       and   any   threat    faced     by    [such   an


                                        4
applicant] in India is not country-wide.” (internal quotation

marks   omitted)).         Singh    has      identified    no    contradictory

country-conditions evidence.

    Given evidence that Singh could safely relocate, and that

it would be reasonable to expect him to do so, see Singh v.

Garland,     11    F.4th    at     117       (identifying       no       relocation

difficulties      for    Sikhs     living       in   India),         the     agency

reasonably     concluded       that      the    Government       rebutted       the

presumption       of    future     persecution.           This       finding    is

dispositive of Singh’s application for asylum, withholding of

removal,       and       CAT       relief.                See        8       C.F.R.

§§ 1208.13(b)(1)(i)(B),            1208.16(b)(1)(i)(B);               Lecaj     v.

Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

    Singh also requested humanitarian asylum, which may be

granted in the absence of a well-founded fear of persecution

if the applicant demonstrates either “compelling reasons for

being unwilling or unable to return to the country arising

out of the severity of the past persecution” or “a reasonable

possibility that he or she may suffer other serious harm upon

removal.”    8 C.F.R. § 1208.13(b)(1)(iii); see also Matter of

Chen, 20 I. & N. Dec. 16, 19 (B.I.A. 1989).                          Humanitarian


                                         5
asylum is granted only “in certain rare cases,” Mirzoyan v.

Gonzales, 457 F.3d 217, 220 (2d Cir. 2006), and in “the

decision-maker’s discretion,” 8 C.F.R. § 1208.13(b)(1)(iii).

The agency’s denial of this relief is “conclusive unless

manifestly contrary to the law and an abuse of discretion.”

8   U.S.C.         §     1252(b)(4)(D);           see     also     8    C.F.R.

§ 1208.13(b)(1)(iii); Wu Zheng Huang v. INS, 436 F.3d 89, 96–

97 & n.9 (2d Cir. 2006).            We find no abuse of discretion in

the agency’s decision on this record to deny humanitarian

relief.

    For humanitarian asylum based on the severity of past

persecution, the applicant must establish both “severe harm

and the long-lasting effects of that harm.”                         Jalloh v.

Gonzales, 498 F.3d 148, 151 (2d Cir. 2007) (internal quotation

marks omitted).         Singh asserts that his beatings were “severe

past harm” entitling him to humanitarian asylum and that he

has suffered long-lasting pyschological effects.                       But in

considering   whether       the    severity       of    past   persecution    is

sufficient    to       warrant    granting    humanitarian       asylum,     the

agency    considers       the    “degree     of    harm    suffered    by    the

applicant” and “the length of time over which the harm was


                                       6
inflicted.”    In re N-M-A-, 22 I. & N. Dec. 312, 326 (B.I.A.

1998).    Singh reported only two physical altercations with

members of the Congress Party, neither of which produced

lasting physical injury.          Accordingly, the agency did not

abuse its discretion in concluding that neither the degree

nor duration of Singh’s harm were of a severity that warranted

humanitarian asylum.     See, e.g., Hoxhallari v. Gonzales, 468

F.3d 179, 182, 184 (2d Cir. 2006) (harm not sufficiently

“atrocious” where supporter of Albanian Democratic Party was

beaten and harassed on six occasions).

    Finally, Singh alleges that he will suffer “other serious

harm”    if   he   returns   to   India   because    of    the   likely

psychological effects stemming from the harm inflicted on him

in the past.       Although Singh provided a social worker’s

evaluation of his condition, which concluded that he had

“symptoms consistent with” post-traumatic stress disorder and

“would    suffer    severe   detriment    to   his    psychological,

emotional, and physical functioning, possibly resulting in a

suicide attempt,” CAR at 210-11, we defer to the agency in

its decision to accord this evidence limited weight. See Y.C.

v. Holder, 741 F.3d 324, 332 (2d Cir. 2013).              The agency’s


                                   7
finding that the social worker’s conclusion was speculative

is not clearly erroneous and does not rest on a legal error

because, inter alia, the record is unclear as to the extent

of Singh’s contact with the social worker, and there is no

indication of suicidal ideation in her report or elsewhere in

the record.   Apart from three or four conversations with the

social worker prior to preparation of the report, Singh had

not sought any treatment for his psychological issues.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              8